DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 19-24) in the reply filed on 2/19/2021 is acknowledged.
Claims 12-16 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if “glycol” in claim 20 means ethylene glycol, propylene glycol or some other version of a glycol. 
“Glycol” by itself does not differentiate between these species of the genus and since the polyalcohol is not defined as consisting of “a glycol” it is unclear the metes and bounds of the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2878713 of Fritz.
As to claim 1, Fritz teaches an electrolyte for electropolishing metal surfaces, wherein the electrolyte comprises:
methanesulfonic acid and at least one phosphonic acid (Fritz, [0001] and [0012]).
As to claims 2 and 19, Fritz teaches the phosphonic acid is a mono, di or polyphosphonic acid and is amino-tris(methylenephosphonic acid) (Fritz, [0012] –  [0013]
As to claim 4, 5 and 20 Fritz teaches that the electrolyte can further comprise a polyalcohol selected such as glycerine (i.e. glycerin) in an amount between 0-10 % (Fritz, [0122]).
As to claims 6 and 23, Fritz teaches the electrolyte comprises additional additives including ethanoldiamine (an ethanolamine) or other aliphatic mono-amines in an amount between 0-10 % (Fritz, [0122]).
As to claim 7, Fritz teaches the electrolyte contains additional additives, inhibitors or complexing agents (Fritz, [0118]).
As to claim 24, Fritz teaches the additive comprises a wetting agent as PEG 1000-1500 (Fritz, [0017] – [0019] and [0123] – [0126]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2878713 of Fritz.
As to claim 3, Fritz teaches to the electrolyte of claim 1.
Fritz does not teach the specific phosphonic acid concentration in weight percent.
Fritz does teach that the phosphonic acid is present in 0.1% to 10% (m/v). 
In Examples 1 and 2, the weight percent is calculated as approximately 0.4 wt. % and (Fritz, [0160] and [0163]).
In Example 1, MSA has a density of 1.48 g/mL, EtOH has a density of 0.789 g/mL. Therefore for a weight percent, 125 mL MSA is 185 g, 375 mL EtOH is 296 g. 
125 g + 296 g + 5.0 g (PEG) + 2.1 g (phosphonic acid) = 2.1g/488.1g = 0.43 wt. %. 
Similarly in Example 2, the density of n-butanol is 0.810 g/mL and a similar calculation can be done.
Therefore it would have been obvious to a person of ordinary skill in the art in view of Fritz to utilize the desired phosphonic acid weight percent for the phosphonic acid in obtaining the desired electrolyte (see MPEP 2144.05 I).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz as applied to claim 6 above, and further in view of US 2011/0198227 Martyak et al.
As to claim 21, Fritz teaches of the electrolyte of claim 6.
Fritz does not specifically teaches the electrolyte can comprises an additional mineral acid of sulfuric or phosphonic acid in the desired quantity.
Martyak teaches of an electrolyte for electrochemical processes including electrolytic dissolution (Martyak, [0003] and [0036]).
Martyak teaches that acid mixtures including methanesulfonic acid can utilize free acids to increase the conductivity of the electrolyte, the free acids including phosphoric or sulfuric acid at the desired concentration (Martyak, [0042], [0045] and [0055] – [0056]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritz as per Martyak so as to utilize the desired additional acid as a free acid within the electrolyte to increase the solution conductivity.
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz as applied to claim 6 above, and further in view of US 7,807,039 of Piesslinger-Schweiger et al.
As to claim 22, Fritz teaches of the electrolyte of claim 6.
Fritz does not teach the electrolyte contains ammonium difluoride.
Piesslinger teaches to electrochemical polishing electrolytes (Piesslinger, Abstract).
Piesslinger additionally teaches that fluorides facilitate electrolytic polishing and that utilizing an ammonium difluoride (i.e. ammonium hydrogen bifluoride) in the range from 10 g/L to 150 g/L, the corrosive and gaseous HF is not released into the atmosphere while still providing an efficient and clean polish (Piesslinger, col 1 lines 44-54, col 2 lines 15-30 and col 2 lines 48-54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fritz as per Piesslinger so as to utilize the desired amine so as to produce a predictable result in a providing an effective and clean electropolishing electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794